Citation Nr: 0736404	
Decision Date: 11/19/07    Archive Date: 12/06/07

DOCKET NO.  05-22 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for hepatitis C.

3.  Entitlement to service connection for peripheral 
neuropathy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to 
April 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina. 

The veteran testified at a Travel Board hearing before the 
undersigned in August 2007.  At the time of the hearing, the 
veteran testified that he had diabetes mellitus which was 
related to exposure to herbicides in Vietnam.  This claim has 
not been adjudicated and is therefore referred to the RO for 
appropriate action.

The issues of entitlement to service connection for hepatitis 
C and hypertension are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran does not have a current diagnosis of peripheral 
neuropathy.  




CONCLUSION OF LAW

The veteran does not have peripheral neuropathy that is the 
result of disease or injury incurred in or aggravated during 
active military service; it may not be presumed to have been 
incurred in or aggravated during active military service.  
38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.304, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's service medical records (SMRs) are of record, 
and they show no peripheral neuropathy.  The veteran's April 
1970 separation examination revealed no defects related to 
peripheral neuropathy.  Associated with the claims file are 
private treatment reports from Westgate Family Physicians 
dated from August 2000 to June 2004.  The records do not 
reveal treatment for or a diagnosis of peripheral neuropathy.  
VA examinations dated in September 2006 and February 2007 are 
unrelated to the veteran's claim of entitlement to service 
connection for peripheral neuropathy and are negative in that 
respect.  

The veteran testified at a Travel Board hearing in August 
2007.  He said he had peripheral neuropathy related to 
diabetes.  He said his doctor had not specifically related 
peripheral neuropathy to diabetes.  The veteran clarified 
that he was seeking to establish service connection for 
peripheral neuropathy as secondary to diabetes mellitus.  

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2007).  In addition, certain chronic 
diseases, including peripheral neuropathy, may be presumed to 
have been incurred during service if the disorder becomes 
manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).  

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under case law of the United States 
Court of Appeals for Veterans Claims (Court), lay observation 
is competent.  

Service connection may be established on the basis of 38 
C.F.R. §3.303(b) if the condition is noted during service or 
during an applicable presumptive period, and if competent 
evidence, either medical or lay, depending on the 
circumstances, relates the present condition to continued 
symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

Certain diseases associated with exposure to herbicide agents 
may be presumed to have been incurred in service even though 
there is no evidence of the disease in service, provided the 
requirements of 38 C.F.R. § 3.307(a)(6) (2007) are met.  See 
38 C.F.R. § 3.309(e) (2007).  The term "herbicide agent" 
means a chemical in an herbicide used in support of the 
United States and allied military operations in the Republic 
of Vietnam during the Vietnam era.  The diseases for which 
service connection may be presumed to be due to an 
association with herbicide agents include Type 2 diabetes 
(also known as Type II diabetes mellitus or adult-onset 
diabetes).  In general, for service connection to be granted 
for one of these diseases, it must be manifested to a degree 
of 10 percent or more at any time after service.  Chloracne, 
porphyria cutanea tarda, and acute and subacute peripheral 
neuropathy must be manifest to a degree of 10 percent within 
one year after the last date on which the veteran performed 
active military, naval, or air service in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975.  See C.F.R. § 3.307(a)(6)(ii) (2007); 
68 Fed. Reg. 34,541 (June 10, 2003) amending 38 C.F.R. § 
3.307(a)(6)(iii) implementing the Veterans Education and 
Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 
Stat. 976 (2001).  

A veteran who served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, will be presumed to have been exposed during such 
service to an herbicide agent unless there is affirmative 
evidence to the contrary.  Id.  

The veteran served on active duty from September 1968 to 
April 1970.  He served in Vietnam from February 1969 to April 
1970 and is therefore presumed to have been exposed to 
herbicide agents.  

In order for service connection to be granted for a claimed 
disability, there must be evidence of the current existence 
of such claimed disability.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992).  Here, there is no medical 
evidence of a current disability.  Without medical evidence 
of a current disability, the analysis ends, and the claim 
must be denied.  The veteran's separation examination 
revealed no evidence of peripheral neuropathy.  The treatment 
reports of record do not document a diagnosis of peripheral 
neuropathy.  As noted above, the veteran the veteran 
clarified at the Travel Board hearing that he was seeking to 
establish entitlement to service connection for peripheral 
neuropathy as secondary to diabetes mellitus.  While the RO 
did not develop claim under the alternate theory of 
entitlement, a salient point to be made is that the objective 
medical evidence of record does not reveal a diagnosis of 
peripheral neuropathy.  Absent a current diagnosis of 
disability, an award of service connection is not warranted. 
The preponderance of the evidence is against the claim. 

The Board notes that the veteran has alleged that he has a 
peripheral neuropathy due to service.  While the veteran is 
capable of providing information regarding his current 
condition, as a layperson, he is not qualified to offer 
medical opinions.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection for peripheral neuropathy.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2007).

In deciding the issues in this case, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  The Board has also considered the 
implementing regulations.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim. The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary. 38 U.S.C.A. § 
5103(a) (West 2002).  In those cases where notice is provided 
to the claimant, a second notice is to be provided to advise 
that, if such information or evidence is not received within 
one year from the date of such notification, no benefit may 
be paid or furnished by reason of the claimant's application. 
38 U.S.C.A. § 5103(b) (West 2002).  In addition, 38 C.F.R. § 
3.159(b), details the procedures by which VA will carry out 
its duty to notify.

There is no evidence or information needed to complete the 
veteran's application.  The veteran has submitted the 
necessary evidence to show that he is seeking to establish 
service connection for peripheral neuropathy.  

The RO notified the veteran of the evidence/information 
required to substantiate his claim in a letter dated in 
September 2004.  The veteran was informed of the elements to 
satisfy in order to establish service connection.  He was 
advised to submit any evidence he had to show that he had a 
current disability and to identify sources of 
evidence/information that he wanted the RO to obtain on his 
behalf.

In reviewing the requirements regarding notice found at 38 
U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate his claim.  In summary, the 
Board finds that no additional notice is required under the 
provisions of 38 U.S.C.A. § 5103 as enacted by the VCAA and 
38 C.F.R. § 3.159(b).  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  Additionally, in a March 2006 letter, 
the veteran was told of the criteria used to award disability 
ratings and the criteria for assigning an effective date.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd, Hartman v. Nicholson, No. 2006-7303 (Fed. Cir. Apr. 5, 
2007).  No such issue is now before the Board.  Consequently, 
the claims of entitlement to service connection for 
peripheral neuropathy need not be remanded to address 
potential ratings or effective dates.

Regarding VA's duty to assist under 38 U.S.C.A. § 5103A and 
38 C.F.R. § 3.159(c)(1)-(3), the Board notes that the RO has 
obtained service medical records, VA treatment reports, and 
private treatment reports.  The veteran has not alleged that 
there is any outstanding evidence that would support his 
contention that service connection for peripheral neuropathy 
should be granted.  As for whether further action should have 
been undertaken by way of obtaining an additional medical 
opinion on the questions of whether any peripheral neuropathy 
is traceable to military service, the Board notes that such 
development is to be considered necessary if the information 
and evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but contains: 1) 
competent evidence of diagnosed disability or symptoms of 
disability, 2) establishes that the veteran suffered an 
event, injury or disease in service, or has a presumptive 
disease during the pertinent presumptive period, and 3) 
indicates that the claimed disability may be associated with 
the in-service event, injury, or disease, or with another 
service-connected disability.  38 C.F.R. § 3.159(c)(4) 
(2007).  In this case, the veteran has had no post-service 
diagnosis of peripheral neuropathy, and there is no 
indication, except by way of unsupported allegation, that he 
has peripheral neuropathy that may be associated with 
military service or a service-connected disability.  As noted 
above, while the RO only considered the veteran's claim on a 
theory of direct service connection and the veteran advanced 
the theory of entitlement to service connection for 
peripheral neuropathy as secondary to diabetes (a claim which 
had not been adjudicated) at the Travel Board hearing, there 
is no evidence of a current diagnosis of peripheral 
neuropathy.  Consequently, given the standard of the new 
regulation, the Board finds that VA did not have a duty to 
assist that was unmet.


ORDER

Entitlement to service connection for peripheral neuropathy 
is denied.


REMAND

The Board finds that additional development is necessary 
before a decision on the merits of the claims of entitlement 
to service connection for hypertension and hepatitis C can be 
reached.

The veteran was granted entitlement to service connection for 
PTSD by way of a September 2006 rating decision.  The veteran 
testified that he was diagnosed with hypertension in 1997 and 
that he believed his hypertension was either caused by or 
aggravated by his service-connected PTSD.  He testified that 
he was diagnosed with PTSD subsequent to his diagnosis of 
hypertension but that he had symptoms of PTSD prior to the 
diagnosis.  The private treatment reports from Westgate 
Family Physicians reveal a diagnosis of hypertension as early 
as September 2000.  Consequently, the veteran should be 
afforded a VA examination in order to properly assess his 
claim and an opinion should be obtained.

Turning to the claim of entitlement to hepatitis C, 
associated with the claims file is a lab report from Piedmont 
Blood Center.  The report indicates that the veteran tested 
positive for hepatitis C on two dates in May 1988 and on two 
dates in August 1988.  It is not clear what type of blood 
test was performed to confirm the diagnosis.  The veteran 
testified that he was diagnosed with hepatitis C in 1988 but 
had not received any treatment for hepatitis C.  

The Board notes that the veteran reported no risk factors on 
a hepatitis risk factor questionnaire dated in September 
2004.  However, the veteran testified that he engaged in 
unprotected sex while serving in Vietnam, he said he received 
inoculations with an air gun, and that he shared razors with 
other service members.  The veteran also submitted a VA Fast 
Letter regarding the relationship between immunizations with 
jet injectors and hepatitis C infection.  The letter 
concluded that it was biologically plausible that hepatitis C 
could be transmitted with airgun injectors.  

The veteran has not been afforded a VA examination for his 
claim of entitlement to hepatitis C.  Given the events as 
described by the veteran during his period of military 
service, a VA examination is necessary.  38 C.F.R. § 3.159 
(2007).

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran and request 
that he identify names, addresses 
and approximate dates of treatment 
for all VA and non-VA health care 
providers who have treated him for 
hypertension and hepatitis C or any 
liver-related complaints.  After 
securing the necessary releases, 
obtain copies of pertinent 
laboratory studies and treatment 
records which are not already of 
record.

2.  The veteran should be scheduled 
for a VA examination to evaluate his 
claim of service connection for 
hypertension.  The examiner should 
be asked to review the claims file, 
examine the veteran, and provide an 
opinion as to the medical 
probabilities that any hypertension 
had its onset during service or has 
been caused or made worse by 
service-connected PTSD.  If 
hypertension has been made worse by 
PTSD, to the extent feasible, the 
degree of worsening should be 
identified.  The bases for each 
opinion should be set forth in 
detail.  

3.  The veteran should be afforded a 
VA examination by a physician with 
expertise in the etiology of 
hepatitis C.  The claims folder, as 
well as a copy of this remand, 
should be made available to the 
examiner for review.  The examiner 
should obtain a detailed history 
regarding the onset of pertinent 
symptomatology and the veteran's 
exposure to risks (risk factors) for 
hepatitis C during his period of 
military service and thereafter.  
Any laboratory testing necessary to 
confirm a diagnosis of hepatitis C 
should be accomplished.  The 
examiner should indicate whether 
there is a 50 percent probability or 
greater (as likely as not) that the 
veteran's hepatitis C infection is 
traceable to the veteran's period of 
military service that ended in 1970.  
Any risk factors that lead to any 
conclusion of a relationship to 
military service should be 
specifically identified.  A complete 
rationale for any opinion expressed 
must be provided.

(The veteran is hereby notified that 
it is his responsibility to report 
for the examinations and to 
cooperate in the development of the 
case, and that the consequences of 
failure to report for a VA 
examination without good cause may 
include denial of the claim.  38 
C.F.R. §§ 3.158 and 3.655 (2007).)  

4.  Thereafter, review the claims 
file to ensure that all of the 
foregoing requested development has 
been completed.  In particular, 
review the VA examination reports 
and medical opinions to ensure that 
they are responsive to and in 
compliance with the directives of 
this remand; if not, implement 
corrective procedures.

5.  After undertaking any other 
development deemed appropriate, re-
adjudicate the issues on appeal.  If 
the benefits sought are not granted, 
the veteran and his representative 
should be furnished a supplemental 
statement of the case and afforded 
an opportunity to respond before the 
record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


